DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US 2011/0043495) in view of Hong (US 2015/0102295) and Kobayashi et al. (US 2003/0168966).

	Regarding claim 1, Bang discloses a display device comprising: a substrate (abstract, figs. 1-3, substrate 200, see ¶ 64);

	a driving circuit disposed outside of the display unit, the driving circuit comprising a thin film transistor (figs. 1-3, second, third, and fourth region with built-in circuit, bus unit, and sealing unit, e.g., scan circuit 10, see ¶ 34-39, ¶ 73);
	an inorganic insulating layer disposed on the driving circuit (fig. 3, inorganic dielectric layer 240a, see ¶ 66; see also ¶ 65, inter layer dielectric layer 224 disclosed);
	a power supply line disposed on the inorganic insulating layer and electrically connected to a common electrode of the display element (fig. 3, conductive patterns 260, see ¶ 42-43, ¶ 77-78, bus lines 230 deliver ELVSS to electrodes 250c via conductive patterns 260);
	an encapsulation substrate disposed on the power supply line and facing the substrate (figs. 2-3, encapsulation substrate 300, see ¶ 58);
	and a sealing material interposed between the substrate and the encapsulation substrate (figs. 2-3, sealing agent 280 positioned on an upper side of at least a part of bus lines 230, see ¶ 82-84),
	wherein the inorganic insulating layer partially overlaps a connection line (fig. 3, inorganic dielectric layer 240a partially overlaps bus lines 230, see ¶ 65-66).
	Bang fails to disclose wherein a portion of the sealing material, a portion of the power supply line, and a portion of the driving circuit overlap each other, and wherein the power supply line is directly electrically connected to the connection line through a contact hole in the inorganic insulating layer that is overlapped by the sealing material.

	Hong teaches wherein a portion of the sealing material, a portion of the power supply line, and a portion of the driving circuit overlap each other (fig. 1, ¶ 45, ¶ 68-73, sealing member 140 arranged to partially overlap circuit unit PI including power wiring 161 and circuit wiring 163).
	Bang and Hong are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bang with the overlapping sealing material of Hong since such a modification reduces dead spaces of the organic light emitting display (Hong, ¶ 72).

	Kobayashi teaches wherein the power supply line is directly electrically connected to the connection line through a contact hole in the inorganic insulating layer that is overlapped by the sealing material (abstract, figs. 1-2, see ¶ 67-71, electrode 123b connected to wiring film 107 via films 112 and 121 beneath adhesive 301 and through hole in insulation film 111, see also ¶ 78; Examiner considers films 112 and 121 to be part of the claimed power supply line; thus the power supply line and the connection line are directly connected).
	Bang in view of Hong and Kobayashi are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bang in view of Hong with the device of Kobayashi since such a modification provides wiring resistance can be reduced up to the common electrode (Kobayashi, ¶ 103) and the frame of the 

	Regarding claim 2, Bang discloses wherein the power supply line entirely covers the driving circuit (fig. 3, see ¶ 42-43, ¶ 77-78, e.g., conductive patterns 260 with bus lines 230).

	Regarding claim 3, Kobayashi further teaches wherein the power supply line comprises a portion that overlaps the driving circuit and is in direct contact with an upper surface of the inorganic insulating layer (figs. 1-2, see ¶ 67-71, electrode 123b in direct contact with insulation film 111 near film 121, see also ¶ 78).

	Regarding claim 4, Bang discloses a first organic insulating layer interposed between the inorganic insulating layer and an end of the power supply line, wherein the end of the power supply line is adjacent to the display unit (fig. 3, organic layer 240b, see ¶ 66).
	Hong further teaches wherein an end of the first organic insulating layer is spaced apart from the sealing material with the driving circuit therebetween (fig. 1, ¶ 45, ¶ 68-73, see also ¶ 91, organic layer 105).
	
	Regarding claim 5, Hong further teaches a second organic insulating layer interposed between the first organic insulating layer and a pixel electrode of the display element, wherein the second organic insulating layer comprises an end spaced apart 
	and wherein the end of the power supply line adjacent to the display unit is covered by the second organic insulating layer (fig. 1, ¶ 45, ¶ 68-73, see also ¶ 91, organic layer 105).

	Regarding claim 6, Hong further teaches wherein the end of the second organic insulating layer is covered by a conductive layer interposed between the common electrode and the power supply line (fig. 1, ¶ 45, ¶ 68-73, see also ¶ 91, organic layer 105 covered by circuit wiring 163).

	Regarding claim 7, Hong further teaches wherein an end of the power supply line adjacent to an edge of the substrate is covered by the sealing material (fig. 1, ¶ 45, ¶ 68-73, sealing member 140 arranged to partially overlap circuit unit PI including power wiring 161 and circuit wiring 163).

	Regarding claim 8, Bang discloses wherein the common electrode is in direct contact with the power supply line (fig. 3, see ¶ 42-43, ¶ 77-78, electrode 250c in direct contact with line 260).

	Regarding claim 9, Kobayashi further teaches wherein the sealing material overlaps an end of the common electrode (figs. 1-2, see ¶ 67-71, electrode 123b 

	Regarding claim 10, Kobayashi further teaches wherein the power supply line has an open loop shape in which a region corresponding to one side of the display unit is open (figs. 1-2, see ¶ 67-71, e.g., wiring film 107 has an open loop shape, see also ¶ 78).

	Regarding claim 11, Kobayashi further teaches a terminal unit disposed on one side of the substrate and electrically connected to a flexible printed circuit board, wherein the connection line is configured to electrically connect a terminal of the terminal unit to the power supply line (figs. 1-2, see ¶ 67-71, see also ¶ 78; *Examiner takes official notice that a flexible printed circuit board is well known in the art, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the device of Bang in view of Hong and Kobayashi with the well-known flexible printed circuit board to achieve the predictable result of a flexible circuit).

	Regarding claim 12, Kobayashi further teaches wherein the connection line has an open loop shape in which the region corresponding to the one side of the display unit is open and overlaps the power supply line (figs. 1-2, see ¶ 67-71, see also ¶ 78).



	Regarding claim 14, Bang discloses a display device comprising: a substrate (abstract, figs. 1-3, substrate 200, see ¶ 64);
	a display unit disposed on the substrate and comprising a pixel circuit, an organic insulating layer, and a display element, wherein the pixel circuit comprises a scan line, a data line, and a driving voltage line, wherein the organic insulating layer is disposed on the pixel circuit (figs. 1-3, pixel unit with OLED 250, organic layer 240b, see ¶ 41-43, ¶ 64-72),
	and wherein the display element comprises a pixel electrode electrically connected to the pixel circuit via a contact hole of the organic insulating layer, an emission layer on the pixel electrode, and a common electrode on the emission layer (fig. 3, pixel electrode 250a, emission layer 250b, common electrode 250c, see ¶ 68-72);
	a driving circuit disposed outside the display unit and comprising a thin film transistor (figs. 1-3, second, third, and fourth region with built-in circuit, bus unit, and sealing unit, e.g., scan circuit 10, see ¶ 34-39, ¶ 73);
	an inorganic insulating layer disposed on the driving circuit (fig. 3, inorganic dielectric layer 240a, see ¶ 66; see also ¶ 65, inter layer dielectric layer 224 disclosed);
	a power supply line disposed on the inorganic insulating layer and electrically connected to the common electrode, wherein the power supply line includes a first end 
	an encapsulation substrate disposed on the power supply line and facing the substrate (figs. 2-3, encapsulation substrate 300, see ¶ 58);
	and a sealing material interposed between the substrate and the encapsulation substrate (figs. 2-3, sealing agent 280 positioned on an upper side of at least a part of bus lines 230, see ¶ 82-84),
	wherein the inorganic insulating layer partially overlaps a connection line (fig. 3, inorganic dielectric layer 240a partially overlaps bus lines 230, see ¶ 65-66).
	Bang fails to disclose the first end is covered by the organic insulating layer between the inorganic insulating layer and the pixel electrode, wherein the power supply line is directly electrically connected to the connection line through a contact hole in the inorganic insulating layer that is overlapped by the sealing material.
	
	Hong teaches the first end is covered by the organic insulating layer between the inorganic insulating layer and the pixel electrode (fig. 1, ¶ 45, ¶ 68-73, see also ¶ 91, ¶ 56, ¶ 60, organic layer 105 covers power wiring 161 between layer 104 and pixel electrode 121).
	Bang and Hong are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bang with the structure of Hong since such a modification reduces dead spaces of the organic light emitting display (Hong, ¶ 72).


	Bang in view of Hong and Kobayashi are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bang in view of Hong with the device of Kobayashi since such a modification provides wiring resistance can be reduced up to the common electrode (Kobayashi, ¶ 103) and the frame of the overall display device module can be narrowed in a well-balanced manner (Kobayashi, ¶ 103).

	Regarding claim 15, Hong further teaches wherein the power supply line and the driving voltage line comprise a same material (fig. 1, ¶ 55-70, e.g., ITO; *Examiner takes official notice that the use of ITO for power/driving voltage lines is well known in the art, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the device of Bang in view of Hong and Kobayashi with the well-known ITO lines to achieve the predictable result of transparent power/driving lines).



	Regarding claim 17, Bang discloses wherein the power supply line overlaps the driving circuit (fig. 3, conductive patterns 260, see ¶ 42-43, ¶ 77-78, bus lines 230 deliver ELVSS to electrodes 250c via conductive patterns 260).

	Regarding claim 18, this claim is rejected under the same rationale as claim 3.

	Regarding claim 19, Bang discloses a lower organic insulating layer disposed below the first end of the power supply line adjacent to the display unit (fig. 3, organic layer 240b, see ¶ 66).
	Hong further teaches wherein an end of the lower organic insulating layer is spaced apart from the sealing material with the driving circuit disposed therebetween (fig. 1, ¶ 45, ¶ 68-73, see also ¶ 91, organic layer 105).

	Regarding claim 20, this claim is rejected under the same rationale as claim 6.

	Regarding clam 21, Bang discloses wherein the sealing material overlaps the driving circuit (figs. 2-3, sealing agent 280 positioned on an upper side of at least a part of bus lines 230, see ¶ 82-84).

	Regarding claim 22, this claim is rejected under the same rationale as claim 7.



	Regarding claim 24, Bang discloses wherein an end of the common electrode overlaps the driving circuit and is spaced apart from the sealing material (fig. 3, e.g., end of line 260 spaced apart from sealer 280, see ¶ 71-77; see also ¶ 82-84).

	Regarding claim 25, this claim is rejected under the same rationale as claim 9.

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.  Regarding claims 1 and 14, Applicant argues that the power supply line being directly electrically connected to the connection line “stands in contrast to what is shown in Kobayashi” (Remarks, pp. 10-11).  Examiner disagrees.  As cited above, Examiner considers films 112 and 121 of Kobayashi to be part of the claimed power supply line.  Thus the power supply line and the connection line of Kobayashi are directly connected as is claimed.  Applicant’s remaining arguments regarding Kobayashi failing to show the partially overlapping inorganic insulating layer are not germane, as Bang is relied upon to disclose this new limitation (e.g., see above rejection of claim 1).  The rejection of the claims is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626